DETAILED ACTION
Election/Restriction

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 2-14, drawn to a methods of loading a dispenser with Z-folded web of paper, classified in B65H35/10.
II. Claims 15-19, drawn to an apparatus of a sheet dispensing system, classified in A47K10/16.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method steps recite in Group I can be practiced by a apparatus that combines a plurality of stacks of cloth fabric into a continuous unitary cloth fabric.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
	
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Travis D. Boone on 08/10/2021 a provisional election was made without traverse to prosecute the invention of Group I, consisting of claims 2-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “comprising a first roller and a second roller” as recited in claim 2 line 11 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claim 9.  Roller are shown however they are not denoted as a first and second rollers.  Appropriate clarification is required.
Therefore, the limitations “by engaging the connector of the first bundle with the connector of the further bundle” as recited in claim 6 lines 7-8 must be shown or the feature(s) canceled from the claim(s).  Similar issue in claim 13. In view of the Examiner, a second connector attaching to a first connector is not shown. Appropriate clarification is required.

Therefore, the limitations “wherein said Z-folded web of paper comprises at least a first web divided into sheet products defined between longitudinally separated lines of weakness extending across the first web; and at least a second web divided into sheet products defined between longitudinally separated lines of weakness extending across 
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2,4-7,9 and 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kling (WO 2006071148 A1) in view of Ekmefjord (WO 2011149393 A1).
Referring to claim 2.   Kling discloses a method of loading a dispenser (1; Figure 1) with a Z-folded web of paper (5; accordion-like web of towels; see abstract) having a plurality of longitudinally spaced preformed lines of weakness (perforations in the towels), the method comprising:
inserting a bundle of the Z-folded web of paper (6; Figure 1) in pre-folded form (accordion-like) through a bottom section of the dispenser (bottom section of housing 1as seen in Figure 3), the dispenser (1) comprising a plurality of walls defining a reservoir (walls of housing 1 defining a reservoir) for holding one or more bundles of pre-folded Z-folded web (6), and a dispensing opening (9; Figure 1), the dispenser extending vertically along a longitudinal dimension (extending vertically along a y-axis) and horizontally along a width dimension (extending horizontally along a x-axis);
guiding a leading portion of the Z-folded web (top most sheet of 5) upwardly toward a support roller (19; Figure 4) adjacent a top wall of the dispenser (top wall of housing 1; Figure 4); 

guiding the leading portion of the Z-folded web (top most sheet of 5) between the first roller (20) and the second roller (21); and extending the leading portion of the Z-folded web (top most sheet of 5) through the dispensing opening (9) toward an exterior of the dispenser (exterior of 1).

Kling does not specifically disclose the first roller comprising a first plurality of discs spaced apart from one another, the second roller comprising a second plurality of discs spaced apart from one another, the first plurality of discs being offset in the width dimension with respect to the second plurality of discs.

Ekmefjord discloses a sheet dispenser (2; Figure 1) wherein the first roller (26; Figure 2) comprises a first plurality of discs (discs on 26) spaced apart from one another (see spacing of discs in roller 26; Figure 2), the second roller (28) comprising a second plurality of discs (discs on 28) spaced apart from one another (see spacing of discs in roller 28; Figure 2), the first plurality of discs (discs on 26) being offset in the width dimension with respect to the second plurality of discs (discs on 28), the first plurality of discs (discs on 26) radially overlapping the second plurality of discs so as to define an undulatory path for the Z-folded web (20) in the width dimension (see Figure 2 wherein discs on roller 26 overlap discs on roller 28); 

extending the leading portion of the Z-folded web (20) through the dispensing opening (14) toward an exterior of the dispenser (exterior 2).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kling to have included the first and second rollers of Kling as comprising a plurality of discs which overlap as they are spaced in the width direction as taught by Ekmefjord because frictional engagement of the rollers is increased as the web material is pulled thus preventing excess sheet material from being pulled through the opening.

Referring to claims 4,5,11 and 12.   Kling discloses a method of loading a dispenser (1; Figure 1) with a Z-folded web of paper (5; accordion-like web of towels; see abstract) having a plurality of longitudinally spaced preformed lines of weakness (perforations in the towels), the method comprising:
wherein the bundle (6) is the first of at least two bundles of Z-folded web (5) in the reservoir of the dispenser (disposed in the interior of housing 1), and wherein each of the at least two bundles (top and bottom bundles 6; Figure 1) has a connector (7) on an end face thereof configured to attach a respective bundle (6) to an adjacent bundle (bottom bundle 6 is attached to the top bundle 6 by member 7 as shown in Figure 1), the method further comprising: 

Regarding claim 6 and 13, … and connecting the first bundle (top bundle 6; Figure 1) and the further bundle (bottom bundle 6) to one another by engaging the connector of the first bundle (panel body surface of the bottom most panel of the top bundle 6) with the connector (connector 7) of the further bundle (bottom bundle 6).

Referring to claim 7.   Kling discloses a method of loading a dispenser (1; Figure 1) with a Z-folded web of paper (5; accordion-like web of towels; see abstract) having a plurality of longitudinally spaced preformed lines of weakness (perforations in the towels), the method comprising:
further comprising exerting a pulling force (exiting web panel 5 is pulled by a user; page 9 lines 6-7 and 11-12) on the leading portion of the Z-folded web (5) through the dispensing opening (9; Figure 1), the pulling force being effective to separate an individual sheet of paper from a remainder of the Z-folded web (pulled by a user; page 9 lines 6-7 and 11-12).

Referring to claim 9.   Kling discloses a method of refilling a dispenser (1; Figure 1) with a pre-folded refill bundle of a Z-folded web of paper (5; accordion-like web of 
inserting the refill bundle of the Z-folded web of paper (6; Figure 1) through a bottom section of the dispenser (bottom section of housing 1as seen in Figure 3),
comprising a plurality of walls defining a reservoir (walls of housing 1 defining a reservoir) for holding one or more pre-folded bundles of Z-folded web (6), and a dispensing opening (9; Figure 1), the dispenser extending vertically along a longitudinal dimension (extending vertically along a y-axis) and horizontally along a width dimension (extending horizontally along a x-axis); and 
connecting the refill bundle (bottom bundle 6; Figure 1) of the Z-folded web of paper (5) to an existing bundle (top bundle 6; Figure 1) of a Z- folded web of paper (5) already in the reservoir (interior of housing 1), wherein the existing bundle (top bundle 6; Figure 1) has:
a portion (top panel of top bundle 6) guided upwardly over a support roller (19; Figure 4) adjacent a top wall (top wall of housing 1) of the dispenser (1) and downward to a separation unit (rollers 20 and 21; Figure 4) of the dispenser comprising a first roller (20) and a second roller (21),
the portion (top panel of top bundle 6) being guided between the first roller (roller 26) and the second roller (roller 28) so that the portion (top panel of top bundle 6) has an undulatory path (see path in Figure 1) in the width dimension, and extended through the dispensing opening (9; Figure 1) toward an exterior of the dispenser (dispenser 1), 
wherein, upon connecting, a leading portion (top panel of top bundle 6) of the refill bundle (bottom bundle 6) is configured to be: 


Kling does not specifically disclose the first roller comprising a first plurality of discs spaced apart from one another, the second roller comprising a second plurality of discs spaced apart from one another, the first plurality of discs being offset in the width dimension with respect to the second plurality of discs.

Ekmefjord discloses a sheet dispenser (2; Figure 1) wherein the first roller (26; Figure 2) comprises a first plurality of discs (discs on 26) spaced apart from one another (see spacing of discs in roller 26; Figure 2), the second roller (28) comprising a second plurality of discs (discs on 28) spaced apart from one another (see spacing of discs in roller 28; Figure 2), the first plurality of discs (discs on 26) being offset in the width dimension with respect to the second plurality of discs (discs on 28), the first plurality of discs (discs on 26) radially overlapping the second plurality of discs 
the portion (32) being guided between the first roller (roller 26) and the second roller (roller 28) so that the portion (32) has an undulatory path in the width dimension (see path of panel 30; Figure 2), and 

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kling to have included the first and second rollers of Kling as comprising a plurality of discs which overlap as they are spaced in the width direction as taught by Ekmefjord because frictional engagement of the rollers is increased as the web material is pulled thus preventing excess sheet material from being pulled through the opening.

Claims 3 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kling (WO 2006071148 A1) in view of Ekmefjord (WO 2011149393 A1) and further in view of Bloch (US 5,061,232).

Referring to claims 3 and 10.   Kling in view of Ekmefjord disclose a method of loading a dispenser (1; Figure 1) with a Z-folded web of paper comprising a first and second rollers have a plurality of discs spaced apart,
a wherein guiding the leading portion of the Z-folded web (5; accordion-like web of towels; see abstract; Kling) between the first plurality of discs (discs of 26) and the second plurality of discs (discs of 28) includes guiding the leading portion of the Z-folded web between the first plurality of discs and the second plurality of discs (see Figure 2; Ekmefjord) having a radial overlap (see overlap of discs in Figure 2; Ekmefjord).

Bloch discloses a paper dispensing apparatus (Figure 1) wherein the first plurality of discs (30F; Figure 2) and the second plurality of discs (30R; Figure 2) have a radial overlap (overlapping an opposing knuckle by 0.055 inches (about 1.397 mm); Col. 7 line 63).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kling in view of Ekmefjord to have comprised the radial overlap of the discs as being 1.397 mm as taught by Bloch because the frictional engagement of the rollers is increased by the overlap as the web material is pulled thus preventing excess sheet material from being pulled through the opening.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teaching Kling in view of Ekmefjord and Bloch to have included the overlap of the discs as being specifically in the range of 2 mm to about 40 mm, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Claims 8 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kling (WO 2006071148 A1) in view of Ekmefjord (WO 2011149393 A1) and further in view of Skrrett (US 6,213,346).

Referring to claims 8 and 14.   Kling in view of Ekmefjord do not disclose Z-folded web of paper comprises a first web and a second web wherein the perforations lines are offset.
Skrrett disclose an interfolded dispenser (400; Figure 10) for napkins wherein said Z-folded web of paper (110; Figure 2) comprises at least a first web (120a; Figure 2) divided into sheet products defined between longitudinally separated lines of weakness (126) extending across the first web (120a); and at least a second web (160a) divided into sheet products defined between longitudinally separated lines of weakness (similar to 126) extending across the second web (160a); wherein the webs are interfolded (into a stack; Figure 3) so that the lines of weakness (126, N on web 120a) of the first web are offset from the lines of weakness of the second web (126, N on web 160a) in a longitudinal direction of the first web (see offset perforations lines N in the double ply; Figure 2).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Kling in view of Ekmefjord to have comprised the Z-folded web of paper having a first web and a second web wherein the perforations lines are offset as taught by Skrrett because a double ply Z-folded web of paper would provide a heavy duty cleaning medium. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651